Citation Nr: 1641367	
Decision Date: 10/24/16    Archive Date: 11/08/16

DOCKET NO.  11-32 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disorder, to include PTSD.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to September 1991 in the United States Army. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In August 2016, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.

In an August 2016 statement in support of claim, the Veteran asked that his appeal be advanced on the docket due to a financial hardship.  The Veteran provided documentation to support his request.  The Board finds that this is good or sufficient cause to advance the case on the docket; thus, the motion to advance the appeal on the Board's docket is granted.  See 38 C.F.R. § 20.900(c).  


The issue of service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 1999 rating decision, the RO denied the Veteran's claim for service connection for a nervous condition.  The Veteran was notified of the decision and did not appeal or submit new and material evidence within the one-year period thereafter.

2.  The evidence received since the March 1999 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for a psychiatric disorder.  


CONCLUSIONS OF LAW

1.  The March 1999 rating decision that denied service connection for a psychiatric disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015). 

2.  The evidence received since the March 1999 rating decision is new and material, and the claim for service connection for a psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Once a decision becomes final, absent submission of new and material evidence, a claim may not thereafter be reopened or readjudicated by VA.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Moreover, if it is determined that new and material evidence has been submitted, the claim must be reopened and considered on the merits.  See generally Elkins v. West, 12 Vet. App. 209 (1999).

In determining whether evidence is new and material, the credibility of the new evidence is, preliminarily, to be presumed.  If the additional evidence presents a reasonable possibility that the claim could be allowed, the claim is accordingly reopened and the ultimate credibility or weight that is accorded such evidence is ascertained as a question of fact.  38 C.F.R. § 3.156; Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In March 1999, the RO denied service connection for a psychiatric disorder, finding that the Veteran did not have a current disability.  The Veteran was provided notice of this decision and his appellate rights, but he did not appeal the decision or submit new and material evidence within one year of the decision.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103.

At the time of the March 1999 rating decision, the following evidence was of record:  service treatment records; September 1993 and September 1998 examination reports; and lay statements from the Veteran. 

A July 1991 service treatment record reflects that the Veteran complained that he had trouble sleeping and that he had lost his appetite.  At his July 1991 separation examination, his psychiatric evaluation was normal.  

The report of a September 1993 VA neurological disorders examination indicates that Veteran complained of occasional difficulty sleeping at night.  He attributed his problems sleeping to feeling stressed.  He also complained of depressed mood and some decreased appetite since returning from the Persian Gulf.  The impression was an adjustment disorder with mild depressed mood.   A September 1993 VA general medical examination notes a diagnosis of "apparently adjustment disorder or other psychiatric disturbance."  

The report of a February 1999 VA mental disorders examination indicates that the Veteran complained of waking up 2-3 times a night for the past two years.  He did not recall any particular stressors or changes that might have precipitated the difficulty.  On examination, he appeared to be relaxed and comfortable.  He was free of anxiety and his mood was in normal range.  The examiner indicated that the Veteran did not have a psychiatric diagnosis.  

The evidence received after the March 1999 rating decision includes a June 2011 private treatment record, which shows a past medical history of PTSD; the report of an October 2011 VA examination, which shows a diagnosis of adjustment disorder with anxiety; and VA treatment records, which show a diagnosis of anxiety and adjustment disorder with depressed mood.  The Board finds that this evidence is both new and material to the claim.  See 38 C.F.R. § 3.156(a).  Specifically, the new evidence indicates that the Veteran may have a current psychiatric disorder.  This new evidence relates to a previously unestablished fact.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of service connection for a psychiatric disorder.  


ORDER

New and material evidence having been submitted, the claim for service connection for a psychiatric disorder is reopened.


REMAND

The Veteran alleges that he has PTSD as a result of stressful experiences during his military service.  

The report of an October 2011 VA examination indicates that the Veteran reported that his lieutenant wanted him to go to Kuwait to take pictures of oil fires, but he declined because he felt his life would be put in danger.  The examiner indicated that this stressor did not meet Criterion A for a diagnosis of PTSD.  Rather, the examiner diagnosed the Veteran with adjustment disorder with anxiety, noting that he reported mild anxiety symptoms in relation to health problems and psychosocial stress (e.g., job).  

Since the October 2011 VA examination, the Veteran has identified several other military stressors.  In a December 2012 statement, he said that he had to walk in the tire tracks behind a truck that was detecting mines; he was left out in the desert for two hours before being picked up; he was afraid when the sirens went off several times during the day and night; he got lost for four hours while going to pick up the mail; there was discord between the 1st sergeant and the lieutenant; and there was an oil spill and he had to breath the smell of ammonia.  In a January 2013 statement, he said that he also had to take white tablets every morning and was told it protected him against nerve agents.  

Based on this new evidence, the Board finds that another VA examination is necessary before a determination can be made on the claim.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records, including from the Birmingham VA Medical Center and Shoals Area VA Clinic.  

2.  If it is determined that sufficient details have been provided so as to warrant an attempt to verify the Veteran's stressors, attempt to verify the in-service stressor(s) through the U.S. Army and Joint Services Records Research Center (JSRRC) and/or other appropriate source(s), following the procedures set forth in 38 C.F.R. § 3.159 .

3.  After completing the foregoing development, provide the Veteran with a VA examination to determine the etiology of any current psychiatric disorder that may be present, to include PTSD.  The examiner must elicit from the Veteran a history of his psychiatric symptoms, to include whether he experienced any symptoms during service.  The examiner must review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

The Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must identify all current psychiatric disorders.  If any previously diagnosed disorder is no longer present, the examiner must provide an explanation.

For each disorder identified other than PTSD, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including as a result of his reported in-service stressors. 

With respect to PTSD, the AOJ must provide the examiner with a summary of any verified in-service stressors and instruct the examiner that only these events and any stressors related to fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The examiner should first determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner must comment on the link between the current symptomatology and any verified in-service stressor and the fear of hostile military or terrorist activity.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it).

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence received.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


